Citation Nr: 1729837	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-03 755	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial disability rating greater than 30 percent for migraine headaches.

3.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Veterans Claims Agent


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, including service in Southwest Asia from October 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) from multiple RO decisions.  

In March 2010, the Board denied a disability rating greater than 30 percent for migraine headaches.  The Veteran appealed the board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum decision, the Court vacated the Board's decision and remanded the matter for further development and analysis as to the effects of the Veteran's headaches upon his employment functioning.  The Board then remanded the issue in February 2012, April 2015, and again in September 2016.  

The service connection appeals arise from a July 2013 RO decision.  The Board remanded these matters in April 2015 and September 2016 as well, along with the question of service connection for vertigo.  In a May 2017 decision, the RO granted service connection for vertigo.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

All evidentiary development requested upon remand has been satisfactorily accomplished as to the two issues resolved herein.  The service connection claims for low back and bilateral shoulder disorders remain for further appellate consideration.

However, the issue of entitlement to service connection for a bilateral shoulder disorder is again addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

The issue of entitlement to an increased disability rating for irritable bowel syndrome was raised by the Veteran's attorney in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disc disease was not initially manifest during service or for many years thereafter, is not medically shown to be related to the lumbar muscle strains or the concussion he experienced during service, and is not considered to be an undiagnosed illness under the Persian Gulf laws and regulations.  

2.  The Veteran's migraine headaches are very frequent, prostrating, and prolonged and cause some economic inadaptability.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  According the Veteran every benefit of the doubt, a maximum 50 percent disability rating is warranted for migraine headaches throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A veteran may benefit from a presumption of service connection based on certain chronic diseases enumerated in the regulation, such as degenerative joint disease, but not degenerative disc disease.  38 C.F.R. § 3.309(a).  When a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative joint disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  In this case, the Veteran's service personnel records confirm his service in the Southwest Asia Theater of operations from October 1990 to April 1991.  Accordingly, the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if he is found to have a qualifying chronic disability.

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In this case, review of the Veteran's service treatment records show that when he entered into service, he reported no bone, joint, or other deformities, and no arthritis.  His spine and upper extremities were deemed to have been normal upon clinical examination.  An October 1988 applicant prescreening form reflects that he had some low back strain due to lifting weights.  However, in this case, the presumption of soundness at entry into service attaches because the Veteran's entrance examination report reflects his back was normal upon entrance to service.  In other words, a back disorder was not "noted" upon service entry. 

An undated service clinic entry reflects that when the Veteran was twenty years old, he complained of pain in his ribs and the left side of his back after loading ammunition.  He was given Motrin and told to avoid lifting more than ten pounds for at least three days.  A September 1991 periodic medical history report reflects that the Veteran stated he was in good health and had no orthopedic problems.  A September 1991 Southwest Asia Demobilization/Redeployment medical evaluation history form indicates that the Veteran was not having any medical issues at that time and that he was unaware of any medical problems.  When he was discharged from service, he reported that he had recurrent back pain and that he was taking Motrin.  The clinical examination report reflects that his spine and upper extremities were normal upon examination.  When he was discharged from service, his health record indicated he had no major problems and only two minor problems, which consisted of an episode of poison ivy and an infection at the site of an inoculation shot.  

The Veteran underwent a VA examination for purposes of compensation in June 2013.  X-rays taken in conjunction with the examination showed very minimal degenerative disease in the form of marginal bony formation seen anteriorly at L4 and L5.  The examiner opined that the Veteran's lumbar degenerative disc disease is less likely as not incurred in or caused by the inservice treatment for back tenderness and strain.  The examiner noted that while the strain the Veteran experienced during service involved the muscles and ligaments of the spinal region, his currently diagnosed disc disease is a degenerative process involving discs and vertebral bodies.  The examiner explained that the one is not the cause of, or related to, the other.  The examiner considered the regulations governing environmental exposures during Persian Gulf service to the extent that he emphasized that the Veteran's current back disorder is a disease with a clear and specific disease with a clear and specific etiology.  The Board remanded the low back claim for a medical opinion addressing the Veteran's contention that the concussion he sustained during service might have contributed to his low back disorder.  

The Veteran underwent an additional VA examination for purposes of compensation in August 2015.  In terms of recent low back complaints, the Veteran reported tightness in his low back when he wakes up each day, and pain when he starts to walk, which resolves upon further walking.  The pain was aggravated by heavy lifting and prolonged standing.  He was not receiving current medical care specifically for the back, although he would take Flexeril periodically. 

Upon clinical examination, his range of low back motion was entirely within normal limits, with no pain noted by the examiner.  Muscle strength, sensation, and deep tendon reflexes were normal.  He did not have arthritis documented by x-rays or intervertebral disc syndrome.  The examiner opined that the Veteran's low back would not impact his ability to work.  The examiner concluded the report with a diagnosis of mild lumbar degenerative disc disease with no functional impairment.  After reviewing the Veteran's service treatment records and his lay statements, the examiner explained that the Veteran's degenerative disc disease is a condition of aging and is not associated with acute muscular strain, which is what the Veteran was treated for during service.  In September 2016, the Board again remanded, finding that this opinion was adequate as far as it went, but failed to address the Veteran's contention that the concussion he sustained during service might have contributed to his low back disorder.  

In April 2017, the Veteran was provided with another examination and informed medical opinion.  The resulting opinion echoed that of the 2015 examiner in that the examiner determined the Veteran's current lumbar spine disorder is likely related to the aging process and lift events following his discharge from the military twenty-four years previously.  The examiner added that although the Veteran's back was evaluated on active duty, there is no evidence of a specific diagnosis or chronic or ongoing treatment.  

With regard to the question of whether the concussion he sustained during service might have contributed to his low back disorder, the examiner determined that the evidence does not support this theory.  The examiner noted that the concussion was mild without loss of consciousness and there was no historic or current evidence of compression of the spine, such as a previous vertebral fracture.    

Following careful review of the evidence of record, the Board holds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  There is evidence of a current disability diagnosed as mild degenerative disc disease of the lumbar spine.  However, the currently diagnosed disability was not present during service or for more than two decades thereafter.  In fact, the first post-service evidence of lumbar spine disability is not shown until June 2013, at which time the disc disease was described by the examiner as minimal at best.  Moreover, there is no competent evidence of a nexus between the current lumbar spine disability and service.  Collectively, the Board finds highly probative the 2015 and 2017 VA opinions, as they are factually articulate, fully reasoned and address the Veteran's primary contentions in this case.

In deciding this claim, the Board also considered the Veteran's contentions in this case.  While the Veteran is competent to offer lay statements regarding the back pain felt at any time, here, as a lay person, he does not have the requisite medical training or credentials to be able to render a medical opinion relating his current disability to the inservice events.   See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Board further notes that, with regard to the presence of degenerative joint disease of the lumbar spine, the preponderance of the competent evidence is against such a finding.  Although the 2017 VA examiner checked the box indicating that degenerative arthritis of the spine is present, he qualified such notation with the diagnosis of degenerative disc disease, and not degenerative joint disease.  Notably, the Veteran's x-rays of the lumbar spine during the appeal period do not confirm the presence of degenerative joint disease.  See Diagnostic Code 5003, degenerative arthritis is to be established by X-ray findings. 38 C.F.R. § 4.71a (2016).  At any rate, there are no post-service low back complaints and associated findings shown until decades after service separation.  As there is entirely no evidence of degenerative joint disease of the lumbar spine within the first post-service year, presumptive service connection pursuant to C.F.R. §§ 3.307, 3.309(a) is not warranted.    

The Board further finds that the Persian Gulf presumptions do not apply to the Veteran's case.  No signs or symptoms which may be manifestations of an undiagnosed illness involving his back have been identified.  Rather, the Veteran's low back symptoms have been attributed by multiple medical evaluators, to degenerative disc disease, which is a known clinical diagnosis, in the terms of 38 C.F.R. § 3.317.  There is also no evidence showing the presence of a medically unexplained chronic multisymptom illness.  

Notably, the Veteran has not submitted any competent evidence relating his current low back disorder to his active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

The preponderance of the evidence is against the claim for service connection for a low back disorder and the appeal is denied.


Increased disability rating

The Veteran's representative asserts that a higher disability rating should be assigned for the Veteran's migraine headaches because they interfere with his functioning at work.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question. 38 C.F.R. § 4.10.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The currently-assigned 30 percent disability rating reflects characteristic prostrating attacks occurring on an average once a month over the last several months.  The next-higher and maximum rating of 50 percent is assigned in the case of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the highest schedular disability rating provided under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Service connection for migraine headaches as a residual of a documented head injury in service was granted effective in September 2003.  A 30 percent disability rating was assigned at that time and has been in effect since.  It is this rating that the Veteran has appealed.  

According to the report of a May 2004 VA examination, the Veteran reported he was working as a forklift operator, and that he had headaches about once a month.  He was unable to work during a headache.  At that time, the Veteran reported that when he took prescription medication, his headaches would last about six hours, but if he did not take medication, the headaches would last for two days.  He was unable to work or do activities of daily living when he was having a headache.  He estimated he had about six or seven headaches every six months.

A statement from the Medical Services Supervisor at the Veteran's place of employment from 2003 through 2008 reflects that between March 2003 and June 2008, the Veteran received medical care for headaches in the workplace twenty-four times.  The dates of treatment do not reflect regularly-spaced headaches.  For instance, the Veteran was treated seven times during the month of March 2005, and was not treated at all during 2007.  

The report of a November 2007 VA neurological consultation reflects that the Veteran stated his headaches were interfering with his work.  Upon examination, the neurologist determined that the Veteran was experiencing rebound headaches from too much medication.  

The report of a December 2008 VA examination reflects that the Veteran stated his headaches were getting progressively worse and that they were starting to interfere with his work.  

The Veteran's former employer, a steel company where he had worked from 2008 to 2010 was contacted and asked why the Veteran had left.  The answer, received in March 2017, was that the reason for his separation was unknown as it had occurred more than seven years prior-"too far back in history."  

The report of a December 2011 VA examination reflects that the Veteran was not working as he was attending college classes.  He was still working with his physicians to discover the best combination of medications for his headaches.  The Veteran reported that migraine headaches had caused him to leave class about three or four times the previous year. He also reported that he had had to leave his job in the steel mill due to fumes and noise.  The examiner deemed that the Veteran was experiencing mild functional limitation related to his migraine headaches, as manifested by characteristic prostrating attacks of migraine pain which occurred less than once every two months.  The examiner deemed that the Veteran did not have very frequent prostrating and prolonged attacks of migraine pain and that the Veteran's headaches did not impact his ability to work.  

A January 2012 mental health treatment report reflects that the Veteran had been fired from his position at the steel company due to verbal threats he had made against others.  

A February 2012 primary care report reflects that the Veteran's migraines were much better, as he was having them every two to three weeks instead of three times per week, following another medication adjustment, in which he stopped taking several different medications and was only taking one for migraine prevention.  The report also indicates that he had left his job at the Steel Company and was a full time student, nearing graduation.   

A June 2014 private neurological record reflects that the Veteran had had "refractory headaches that occurred every day last week."  He was having trouble getting his medication approved by insurance.  

According to the report of an October 2014 compensation examination, the Veteran reported that after discharge from service, he had worked at a paper mill for twelve years in shipping and receiving, then worked at the steel mill for two years, but was fired because he "talked to people too harshly."  After that he went to school on a full-time basis, to obtain his bachelor's degree under the auspices of the VA's vocational rehabilitation program.  He then worked as a substance abuse counselor and as a social worker for the Children's Aid Society."  The report of a May 2015 VA treatment visit shows that the Veteran had been working at a steel company as an inspector but had graduated with a degree in Social Work in December 2012, so that he was now working with the Department of Human Resources.  

According to the report of an August 2015 VA examination, the Veteran had characteristic prostrating attacks of migraine headaches.  The examiner deemed that the Veteran's headaches were not very prostrating or prolonged, and were not productive of severe economic inadaptability, however.  The examiner also deemed that the Veteran's headaches did not impact his ability to work.

The Veteran underwent another VA examination in April 2017.  He reported his history of having tried multiple and various medications for his headaches.  He reported that he had headaches approximately twice a week.  The examiner described the headaches as involving characteristic prostrating attacks, with the prostrating attacks occurring once a month.  The examiner also deemed that the Veteran was not experiencing very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The Veteran himself reported that he had to lie down at least four times a month for approximately three to four hours with headaches.  The examiner deemed that the Veteran's headaches did impact his ability to work, as he had to lie down in a dark room and close the door.  With regard to the impact upon the Veteran's work, he stated that he has problems with headaches are triggered when working within a client's home, but he stated his schedule was flexible and he had the ability to go home.  

The Veteran's representative correctly argues that the Board must consider the impact of the Veteran's migraine headaches upon his employability throughout the entire appeal period and if appropriate, should assign a staged disability rating.  Indeed, the primary concern expressed in the Court's earlier remand was about providing a thorough analysis of the impact of the Veteran's headaches upon his employability.   

Upon careful and thorough review of the Veteran's claims file and medical records, the Board holds that the Veteran's impairment from migraine headaches throughout the entire appeal period has been more analogous to the criteria for the 50 percent disability rating.  This is not a clear-cut case, however, as the record contains multiple discrepancies and some outright contradictions.  According the Veteran the benefit of the doubt, the Board finds the evidence is essentially in equipoise and awards the Veteran the higher rating throughout the appeal period.

Taking each of the regulatory criteria in order, the Board first finds that although the Veteran has had periods when his migraines were very frequent, it does not appear that this was the case throughout the time frame.  The best-documented period of frequent migraines was provided in the statement from his former workplace.  According to this statement, he sought treatment for headaches fourteen times in 2005, to include seven times during the month of March 2005 alone.  He was not treated at all at his workplace during 2007, however, and only once in 2003, twice in 2006 and twice in 2008.  Also, it appears that when he was keeping up with his medical care, he was able to manage his headaches better, thus reducing their frequency.  His VA and private medical treatment records over the years reflect irregular frequencies, with some reports of multiple headaches a week and some of once a month or less.  What is clear, however, is that the Veteran's headaches have been more frequent than the average of once a month which would support an award of 30 percent under the provisions of Diagnostic Code 8100.  

The next criterion pertains to whether the headache attacks are completely prostrating and prolonged.  This is unclear, as most of the VA examiners over the years have deemed that the Veteran does not have very prostrating and prolonged headaches.  Review of the evidence however, indicates that depending upon the efficacy of the Veteran's medication, the headaches could last from several hours to several days.  Recently, his private neurologist indicated the Veteran had had either daily headaches for a week or one headache that lasted for a week-either way, we consider that to represent a prolonged headache.  The frequent headaches which required him to lie down in a darkened room are prostrating.  

Whether the Veteran's headaches are productive of severe economic inadaptability is also somewhat unclear.  For instance, he was able to attend college and earn a degree during this time frame.  It appears that after having obtained a college degree through VA's vocational rehabilitation service, the Veteran has obtained a flexible job where he can continue to be productive and work around his headaches.  Thus, it does not appear that he has severe economic inadaptability, although, he worked hard to achieve such a position.  In other words, it appears the Veteran has managed to triumph over the adversity provided by his headaches, at least economically, although such triumph surely was not easy. 

The Veteran's representative's argument that the Veteran had to leave the steel mill job due to his headaches seems to have been debunked by the other evidence to the effect that he had to leave due to anger and temper issues.  Therefore, although the Veteran's headaches appear to have an impact upon his work situation, this impact may not quite rise to the level of severe economic inadaptability.

On balance, however, the Board holds that the evidence is in equipoise.  The Board places greater weight upon the criterion of frequency in reaching this conclusion.  Although severe economic inadaptability is not shown in the evidence of record, greater frequency of headaches is shown throughout the appeal period.  As his headaches also include lengthy and prostrating episodes, the Board holds that the evidence supports a 50 percent disability rating for migraine headaches within the meaning of the regulatory language.  A 50 percent rating is the maximum rating available under Diagnostic Code 8100.

Extra-schedular consideration

The Veteran's representative has repeatedly requested that VA consider whether the Veteran's headache disability picture warrants an extra-schedular disability rating.

An extraschedular evaluation is warranted where the case presents an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  "Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry:"  If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id. 

"[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Id.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Id. "If either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.  Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

In this case, however, the Board finds that the schedular criteria do indeed fully contemplate the claimant's level of disability and symptomatology.  In fact, as explained above, the Board resolved any doubt in finding that the criteria for the 50 percent rating are met.  Neither the Veteran nor his representative have pointed to a symptom or level of disability related to migraine headaches which the Veteran has, but that is not set forth in the governing Diagnostic Code as a factor to be considered in assigning a disability rating.  As the Veteran's migraine symptoms are entirely contemplated by the criteria in Diagnostic Code 8100, the first element of Thun is not met and the Board declines to refer this case for consideration of an extra-schedular rating.


ORDER

Service connection for a low back disability is denied.

A maximum schedular disability rating of 50 percent for migraine headaches is granted throughout the appeal period. 


REMAND

Remand is necessary to obtain additional VA and private medical records identified by the Veteran.  

The Veteran had a shoulder examination in August 2015.  The Veteran reported he had had a torn rotator cuff in his right shoulder which began bothering him at age twenty.  He did not know how he injured it.  He stated his left shoulder began bothering him at age 25, again without trauma.  He believed the problem with his left shoulder was bone spurs.  The examiner reviewed the Veteran's VA medical records and noted that he had had normal shoulder X-rays in June 2010 and June 2013, and that a magnetic resonance imaging study of the left shoulder had been interpreted as normal in July 2010.  

Upon examination, range of right shoulder motion was reduced and with pain.  His left shoulder had normal range of motion with pain.  He had normal muscle strength in both shoulders with no atrophy.  The examiner deemed that the Veteran's shoulder concerns would not impact his ability to perform any occupational task.  The examiner concluded that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left shoulder disorder or residuals, as the Veteran had a normal examination, a normal x-ray, and normal magnetic resonance imaging examination.  The right shoulder was given a diagnosis of impingement syndrome, with minimal functional impairment.  The examiner also noted that the Veteran had denied a history of shoulder issues or complaints at the time of his separation from service, and that clinical examination of his shoulders at that time had been normal.  

The Veteran had another VA examination in April 2017.  The examiner rendered diagnoses of bilateral shoulder strain, in 1999, and left acromioclavicular joint osteoarthritis, dating from 2016.  The Veteran himself provided a history that included a rotator cuff injury to his left shoulder and a bone spur on the right.  He reported that both shoulders were constantly painful, worse at night.  Upon examination, the Veteran had reduced range of motion and pain on motion in both shoulders, which the examiner commented would cause functional limitation working overhead.  Right supraspinatus tenderness and left anterior shoulder tenderness were noted upon palpation.  He had normal muscle strength and no atrophy.  The examiner indicated that it was likely the Veteran had rotator cuff involvement in both shoulders.  

The Board remanded, finding that this opinion was fine as far as it went, but it failed to address the Veteran's contention that the concussion he sustained during service might have contributed to his shoulder disorders.  In April 2017, the Veteran was provided with another examination and informed medical opinion.  The examiner opined that no link existed between the current shoulder complaints and the concussion during service.  

The Veteran's shoulder disorders are somewhat murkier than the back disorder, partly because the exact diagnoses are less clear.  The Veteran has consistently reported that his private physicians have recommended surgery, while VA examiners and care providers have identified less or no pathology involving the shoulders.  Recently, the Veteran reported during VA medical visits that he was getting cortisone shots for both shoulders and that he was receiving private medical care from a Dr. Barber.  The record currently contains no records generated by Dr. Barber.  

Because the Gulf War presumption period has not yet expired, if any undiagnosed illness involving either or both shoulders has recently manifested, the time frame for consideration of service connection on that basis remains open.  Therefore, the Board finds that another remand is necessary to obtain the outstanding private treatment records, and to reconcile the varying diagnostic impressions involving the Veteran's shoulders.  

As the appeal must be remanded, the Veteran's VA treatment records should be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all VA treatment records reflecting medical care provided to the Veteran subsequent to February 2017 at the Gulf Coast Veterans' Health Care System, the Mobile Outpatient Clinic and all other related clinics, for inclusion in his claims file.  

2.  After securing the necessary release from the Veteran, obtain copies of records reflecting private medical care for shoulder complaints, including those from Dr. Barber.  

3.  After the development requested above has been completed, the RO should again review the record and perform any additional evidentiary development which may become apparent, such as obtaining an updated medical opinion, if necessary.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


